DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/16/2020 and 12/30/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1, 6-7, 9-10, 26, 30-31 and 34-35 are objected to because of the following informalities: 
Claim 1 in line 6, “a target data stream” should be replaced by “the target data stream”.
Claim 1 in line 8, “the receiving end” should be replaced by “a receiving end”.
Claim 6 in line 7, “a data packet” should be replaced by “the data packet”.
Claim 6 in line 8, “a target data stream” should be replaced by “the target data stream”.
Claim 6 in line 9, “detecting occurrence” should be replaced by “detecting the occurrence”.
Claim 7 in line 5,  acronym “data radio bearer” for “DRB” should be added next to “DRB”.
Claim 9 in line 3,  “a DRB remapping” should be replaced by “the DRB remapping”.
Claim 9 in line 5,  “a sequential delivery” should be replaced by “the sequential delivery”.
Claim 10 in line 5,  “a sequential delivery” should be replaced by “the sequential delivery”.
Claim 26 in line 7,  acronym “data radio bearer” for “DRB” should be added next to “DRB”.
Claim 26 in line 11, “the receiving end” should be replaced by “a receiving end”.
Claim 30 in line 2, “a SDAP layer” should be replaced by “the SDAP layer”.
Claim 31 in line 5, a comma “, “ should be placed after “original DRB” and before “upon detecting”.
Claim 34 in line 3,  “a DRB remapping” should be replaced by “the DRB remapping”.
34 in line 7,  “a sequential delivery” should be replaced by “the sequential delivery”.
Claim 35 in line 6, “a target DRB” should be replaced by “the target DRB”.
Claim 35 in line 7, “an original DRB” should be replaced by “the original DRB”.
Claim 35 in line 13, “a predetermined number” should be replaced by “the predetermined number”.
Claim 35 in line 15, “a packet loss” should be replaced by “the packet loss”.
              Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is indefinite because the claim mentions,  "stopping delivering to an original data radio bearer (DRB) a data packet of a target data stream and delivering to a target DRB the data packet of the target data stream that is not delivered to the original DRB, upon detecting occurrence of a DRB remapping event in data transmission process of a target data stream “ is a vague statement. Applicant is requested to rewrite the limitation (as highlighted) in a way to be understood clearly .  As the metes and bounds of the claim is not clear, the claim along with corresponding dependent claims (e.g., 2-6, 35) are indefinite, hence, rejected. In order to advance prosecution, the limitation will be interpreted as best understood.

Claim 1 is indefinite because the claim mentions,  "wherein the transmission completion indication message is used to indicate that the data packet of the target data stream delivered to the original DRB in the DRB remapping process has been sent. “is a vague statement. Even if the antecedent issue with the claimed feature “transmission completion indication message “, is resolved, it is still vague as which of the transmission completion indication message out of a predetermined quantity of transmission completion indication messages (as mentioned in the earlier limitation) would indicate that the data packet of the target data stream delivered to the original DRB in the DRB remapping process has been sent. As the metes and bounds of the claim is not clear, the claim along with corresponding dependent claims (e.g., 2-6, 35) are indefinite, hence, rejected. In order to advance prosecution, the limitation will be interpreted as best understood.

Claim 6 is indefinite because the claim mentions, "wherein the stopping delivering to the original DRB the data packet of the target data stream and delivering to the target DRB the data packet of the target data stream that is not delivered to the original DRB, upon detecting occurrence of the DRB remapping event in data transmission process of the target data stream “ is a vague statement. Applicant is requested to rewrite the limitation (as highlighted) in a way to be understood clearly .  As the metes and bounds of the claim is not clear, the claim  is indefinite, hence, rejected. In order to advance prosecution, the limitation will be interpreted as best understood.

Claim 26 is indefinite because the claim mentions,  "stopping delivering to an original data radio bearer (DRB) a data packet of a target data stream and delivering to a target DRB the data packet of the target data stream that is not delivered to the original DRB, upon detecting occurrence of a DRB remapping event in data transmission process of a target data stream “ is a vague statement. Applicant is requested to rewrite the limitation (as highlighted) in a way to be understood clearly .  As the metes and corresponding dependent claims (e.g., 27-31) are indefinite, hence, rejected. In order to advance prosecution, the limitation will be interpreted as best understood.

Claim 26 is indefinite because the claim mentions, "wherein the transmission completion indication message is used to indicate that the data packet of the target data stream delivered to the original DRB in the DRB remapping process has been sent. “is a vague statement. Even if the antecedent issue with the claimed feature “transmission completion indication message “, is resolved, it is still vague as which of the transmission completion indication message out of a predetermined quantity of transmission completion indication messages (as mentioned in the earlier limitation) would indicate that the data packet of the target data stream delivered to the original DRB in the DRB remapping process has been sent. As the metes and bounds of the claim is not clear, the claim along with corresponding dependent claims (e.g., 27-31) are indefinite, hence, rejected. In order to advance prosecution, the limitation will be interpreted as best understood.

Claim 31 is indefinite because the claim mentions, " the processor is configured to stop delivering to an original DRB the data packet of the target data stream and deliver to a target DRB the data packet of the target data stream that is not delivered to the original DRB upon detecting occurrence of a DRB remapping event in data transmission process of a target data stream. “ is a vague statement. Applicant is requested to rewrite the limitation (as highlighted) in a way to be understood clearly.  As the metes and bounds of the claim is not clear, the claim  is indefinite, hence, rejected. In order to advance prosecution, the limitation will be interpreted as best understood.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-7, 9-10, 26-29, 31-32 and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Turtinen et al. (2020/0068427), Turtinen hereinafter, in view of Sun et al. (2020/0245183), Sun hereinafter.

Re. Claims 1 and 26, Turtinen teaches  a method of processing data packets in a data bearer remapping process (Fig.1-3 & ¶0007 - A method.. include receiving an indication at a radio resource control entity or service data adaptation protocol layer entity in a radio protocol of a receiver from a transmitter.  The indication may comprise instructions to relocate a quality of service flow from a source data radio bearer to a target data radio bearer. ¶0025 - SDAP layer to handle data packets received from the quality of service (QoS) flow after the remapping of the QoS flow from a source data radio bearer (S-DRB) to a target data radio bearer (T-DRB)) and an apparatus (Fig.3, 310) configured to process data packets in a data bearer remapping process (Fig.1-2 & ¶0007 - A method.. ..to relocate a quality of service flow from a source data radio bearer to a target data radio bearer. ¶0025 - SDAP layer to handle data packets received from the quality of service (QoS) flow after the remapping of the QoS flow from a source data radio bearer (S-DRB) to a target data radio bearer (T-DRB)), comprising: a processor (Fig.3, 311); and memory (Fig.3, 312) on which at least one instruction is stored;  -7-Docket No. 19SG1 P4494-US-WF1703381 US wherein when the at least one instruction is executed by the process (¶0009 - a non-transitory computer-readable medium encoding instructions that, when executed in hardware, perform a process. The process may include receiving an indication at a radio resource control entity or service data adaptation protocol layer entity in a radio protocol of a receiver from a transmitter.), the process is configured to stop delivering to an original DRB a data packet of a target data stream and deliver to a target DRB the data packet of the target data stream that is not delivered to the original DRB, upon detecting occurrence of a DRB remapping event in data transmission process of the target data stream  In order to properly manage packets belonging to a given QoS flow after the remapping of the QoS flow from a S-DRB to a T-DRB, the SDAP layer entity may utilize a timer.  The timer may be specific to the QoS flow. ..a QoS flow may have its own timer that depends on the unique QoS characteristics of the QoS flow ... Fig.1-2 & ¶0039 - after the duration of the timer lapses or stops, data packets received from the S-DRB may be discarded.  The SDAP layer entity may either discard the data packets or trigger the discarding of the data packet. ¶0043 - In step 210, the receiver may receive an indication ….at a SDAP layer entity ….  The indication may comprise instructions to relocate a QoS flow from a S-DRB to a T-DRB.  ….  The radio link control entity may be in an unacknowledged mode ….The duration of the timer may be determined at the SDAP layer .. may be determined based on QoS characteristics of the QoS flow, the S-DRB, the T-DRB, …¶0045 - data packets of the QoS flow received from the S-DRB after the duration of the timer has lapsed may be discarded, as shown in step 260.); and send a predetermined quantity of transmission completion indication messages to the receiving end through the original DRB when the original DRB is configured to operate in a non- transmission feedback determination mode, after detecting that the data packet of the target data stream delivered to the original DRB has been sent (Fig.1-2 & ¶0011 - wherein at least one of the source data radio bearer or the target data radio bearer may be associated with a radio link control entity located at a user plane. ¶0012 - the radio link control entity may be in an unacknowledged mode. Fig.1-2 & ¶0019 - receiving a last data packet of the quality of service flow from the source data radio bearer.  The last data packet comprises a last sequence number associated with the data packets of the quality of service flow received from the source data radio bearer.  The method may also include stopping the timer associated with the quality of service flow when or after receiving the last data packet. Fig.1-2 & ¶0040 - the user equipment may receive the last data packet having the last sequence number of the QoS flow from the S-DRB, and the timer may be stopped when or after receiving the sequence number of the last data packet.); 
	Yet, Turtinen does not expressly teach wherein the transmission completion indication message is used to indicate that the data packet of the target data stream delivered to the original DRB in the DRB remapping process has been sent.
	However, in the analogous art, Sun explicitly discloses  wherein the transmission completion indication message is used to indicate that the data packet of the target data stream delivered to the original DRB in the DRB remapping process has been sent. (Fig.4-5 & ¶0086 -  After the SDAP entity of the network-side device receives a reflective mapping indication of the QoS Flow given by a radio resource control (RRC) layer of the network-side device through a decision operation or given by the SDAP entity through a decision operation, the SDAP entity maps to-be-mapped downlink data of the QoS Flow directly to a specified target DRB for transmission. Fig.5 & ¶0094 -  determining, by the RRC or the SDAP entity of the gNB, that a QoS level of the QoS Flow # i of the user needs to be modified, selecting, by the SDAP entity, an appropriate DRB # k from the DRB Group of the user, and sending downlink data of the QoS Flow # i on the DRB # k. ¶0095 - if a decision at the RRC of the gNB indicates requirement of the reflective mapping, the RRC of the gNB notifies the SDAP entity of the gNB. ¶0098 - Step 507: transmitting, by the SDAP entity at the terminal side, a subsequent uplink data packet of the QoS Flow # i on the DRB # k while stopping transmission on the DRB # j. ¶0099 -  Step 508: receiving, by the SDAP entity of the gNB, uplink data of the QoS Flow # i on the DRB # k, and determining that the reflective mapping is successful). 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Turtinen’s invention of a system and a method for quality of service flow relocation  to include Sun’s invention of data transmission method using reflective mapping 

Re. Claims 2 and 27,  Turtinen and Sun teach claims 1 and 26 respectively.
Turtinen further teaches wherein the transmission completion indication message is generated by a SDAP layer or a PDCP layer. (Fig.1-2 & ¶0025 - SDAP layer to handle data packets received from the quality of service (QoS) flow after the remapping of the QoS flow from a source data radio bearer (S-DRB) to a target data radio bearer (T-DRB). ….an entity in the SDAP layer may utilize a timer in determining how to handle received QoS flow data packets.  During the duration of the timer, the SDAP layer may allow the QoS flow data packets received from the S-DRB to be normally processed and forwarded to upper layers of the radio protocols of the user plane.  ….  After the timer lapses or stops, the SDAP entity layer may allow for the processing and transmitting of the buffered QoS flow data packets received from the T-DRB to an upper layer).

Re. Claims 3 and 28,  Turtinen and Sun teach claims 1 and 26 respectively.
Turtinen further teaches wherein the transmission completion indication message comprises a target data stream identifier. (Fig.1 & ¶0029 - SDAP layer 110, also referred to as a New AS layer, …  SDAP layer 110 is an upper layer located above the PDCP layer 120, and may help in mapping or remapping of the QoS flow to a data radio bearer.  In addition, SDAP 110 may mark QoS flow data packets with a QoS flow identification, which may allow lower layers to identify to which QoS flow a given data packet belongs, as well as the peer entity to forward the packet.  Both downlink and uplink data packets may be marked using the QoS flow identification. Fig.1 & the QoS flow may be remapped from a S-DRB to a T-DRB.  Fig.1 &¶0031 - Each data radio bearer may have its own unique QoS characteristics.  … the QoS flow managed by SDAP layer 110 may be mapped to a given data radio bearer.  In such embodiments, the unique QoS characteristics of a given data radio bearer may be set by the QoS flow mapped to the data radio bearer).

Re. Claims 4 and 29,  Turtinen and Sun teach claims 3 and 28 respectively.
Turtinen further teaches wherein the transmission completion indication message further comprises a preset ending indication information. (Fig.1-2 & ¶0034 - A receiving AM RLC entity associated with the data radio bearer may handle the remapping,..by buffering QoS flow data packets at the SDAP layer coming from T-DRB until an end marker (EM) associated with that QoS flow is received from S-DRB.  On the transmitter side, on the other hand, the QoS flow packet may be buffered until the last packet delivered to the S-DRB has been acknowledged by the receiver upon which delivery to the T-DRB can begin).

Re. Claims 6 and 31,  Turtinen and Sun teach claims 1 and 26 respectively.
Turtinen further teaches wherein the stopping delivering to the original DRB the data packet of the target data stream and delivering to the target DRB the data packet of the target data stream that is not delivered to the original DRB, upon detecting occurrence of the DRB remapping event in data transmission process of the target data stream (Fig.1-2 & ¶0036 - In order to properly manage packets belonging to a given QoS flow after the remapping of the QoS flow from a S-DRB to a T-DRB, the SDAP layer entity may utilize a timer.  The timer may be specific to the QoS flow. ..a QoS flow may have its own timer that depends on the unique QoS characteristics of the QoS flow ... Fig.1-2 & ¶0039 - after the duration of the timer lapses or stops, data packets received from the S-DRB may be discarded.  The SDAP layer entity may either discard the data packets or trigger the discarding of the data packet. ¶0043 - In step 210, the receiver may receive an indication ….at a SDAP layer entity ….  The indication may comprise instructions to relocate a QoS flow from a S-DRB to a T-DRB.  ….  The radio link control entity may be in an unacknowledged mode ….The duration of the timer may be determined at the SDAP layer .. may be determined based on QoS characteristics of the QoS flow, the S-DRB, the T-DRB, …¶0045 - data packets of the QoS flow received from the S-DRB after the duration of the timer has lapsed may be discarded, as shown in step 260), comprises: when it is determined that the original DRB and the target DRB operate in a sequential transmission mode simultaneously, stopping delivering to the original DRB a data packet of a target data stream and delivering to the target DRB the data packet of the target data stream that is not delivered to the original DRB, upon detecting occurrence of a DRB remapping event in data transmission process of the target data stream (Fig.1-2 & ¶0038 - during the duration of the timer the SDAP layer entity may allow QoS flow data packets received from the S-DRB to be processed and transmitted to higher layers.  The QoS flow data packets received from the T-DRB during the duration of the timer, however, are stored in a buffer at the user equipment.  The buffer may be located at the MAC, RLC, PDCP, or the SDAP layers.  After the duration of the timer lapses or stops, the QoS flow data packets that have been stored in the buffer are processed and transmitted to higher layers.  The data packets may be transmitted in the order in which they were received or according to their sequence numbers. Fig.1-2 & ¶0040 - During QoS flow remapping, the transmitting entity may include a last sequence number associated with a last data packet of the QoS flow from the S-DRB.  Based on this information, the receiving entity may release the QoS flow packets received from the T-DRB before the set duration of the timer.  In other words, the user equipment may receive the last data packet having the last sequence number of the QoS flow from the S-DRB, and the timer may be stopped when or after receiving the sequence number of the last data packet.  Fig.1-2 & ¶0041 - after receiving the sequence number beyond or higher than the sequence number associated with the last data packet, the user equipment may then proceed to transmit the buffered T-DRB data packets.  The PDCP entity may reorder the received packets, and provides the received packets to the SDAP layer in the order of increasing sequence number.  If a sequence number received may be higher than the sequence number associated with the last data packet, the receiving SDAP layer entity …. therefore know that it can expect not to receive further packets from the S-DRB for the QoS flow).

Re. Claim 7, Turtinen teaches a method of processing data packets in a data bearer remapping process (Fig.1-3 & ¶0007 - A method.. include receiving an indication at a radio resource control entity or service data adaptation protocol layer entity in a radio protocol of a receiver from a transmitter.  The indication may comprise instructions to relocate a quality of service flow from a source data radio bearer to a target data radio bearer. ¶0025 - SDAP layer to handle data packets received from the quality of service (QoS) flow after the remapping of the QoS flow from a source data radio bearer (S-DRB) to a target data radio bearer (T-DRB)), comprising: receiving a data packet of a target data stream sent by a sending end (Fig.1-3 & ¶0025 - SDAP layer to handle data packets received from the quality of service (QoS) flow after the remapping of the QoS flow from a source data radio bearer (S-DRB) to a target data radio bearer (T-DRB). …. the SDAP layer may allow the QoS flow data packets received from the S-DRB to be normally processed and forwarded to upper layers of the radio protocols of the user plane.  ….  After the timer lapses or stops, the SDAP entity layer may allow for the processing and transmitting of the buffered QoS flow data packets received from the T-DRB to an upper layer); and performing sequential delivery processing on the data packet of the target data stream sent by the sending end through a target DRB in the DRB remapping process after receiving any transmission completion indication message sent by the sending end through an original DRB of the sending end (Fig.1-2 & ¶0038 - during the duration of the timer the SDAP layer entity may allow QoS flow data packets received from the S-DRB to be processed and transmitted to higher layers.  The QoS flow data packets received from the T-DRB during the duration of the timer, however, are stored in a buffer at the user equipment.  The buffer may be located at the MAC, RLC, PDCP, or the SDAP layers.  After the duration of the timer lapses or stops, the QoS flow data packets that have been stored in the buffer are processed and transmitted to higher layers.  The data packets may be transmitted in the order in which they were received or according to their sequence numbers. Fig.1-2 & ¶0040 - During QoS flow remapping, the transmitting entity may include a last sequence number associated with a last data packet of the QoS flow from the S-DRB.  Based on this information, the receiving entity may release the QoS flow packets received from the T-DRB before the set duration of the timer.  In other words, the user equipment may receive the last data packet having the last sequence number of the QoS flow from the S-DRB, and the timer may be stopped when or after receiving the sequence number of the last data packet.  Fig.1-2 & ¶0041 - after receiving the sequence number beyond or higher than the sequence number associated with the last data packet, the user equipment may then proceed to transmit the buffered T-DRB data packets.  The PDCP entity may reorder the received packets, and provides the received packets to the SDAP layer in the order of increasing sequence number.  If a sequence number received may be higher than the sequence number associated with the last data packet, the receiving SDAP layer entity …. therefore know that it can expect not to receive further packets from the S-DRB for the QoS flow), 
Yet, Turtinen does not expressly teach wherein the transmission completion indication message is used to indicate that the data packet of the target data stream delivered to the original DRB of the sending end in the DRB remapping process has been sent.
However, in the analogous art, Sun explicitly discloses wherein the transmission completion indication message is used to indicate that the data packet of the target data stream delivered to the original DRB of the sending end in the DRB remapping process has been sent (Fig.4-5 & ¶0086 -  After the SDAP entity of the network-side device receives a reflective mapping indication of the QoS Flow given by a radio resource control (RRC) layer of the network-side device through a decision operation or given by the SDAP entity through a decision operation, the SDAP entity maps to-be-mapped downlink data of the QoS Flow directly to a specified target DRB for transmission. Fig.5 & ¶0094 -  determining, by the RRC or the SDAP entity of the gNB, that a QoS level of the QoS Flow # i of the user needs to be modified, selecting, by the SDAP entity, an appropriate DRB # k from the DRB Group of the user, and sending downlink data of the QoS Flow # i on the DRB # k. ¶0095 - if a decision at the RRC of the gNB indicates requirement of the reflective mapping, the RRC of the gNB notifies the SDAP entity of the gNB. ¶0098 - Step 507: transmitting, by the SDAP entity at the terminal side, a subsequent uplink data packet of the QoS Flow # i on the DRB # k while stopping transmission on the DRB # j. ¶0099 -  Step 508: receiving, by the SDAP entity of the gNB, uplink data of the QoS Flow # i on the DRB # k, and determining that the reflective mapping is successful); 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Turtinen’s invention of a system and a method for quality of service flow relocation  to include Sun’s invention of data transmission method using reflective mapping 
Re. Claim 9,  Turtinen and Sun teach claim 7.
Turtinen further teaches wherein the method further comprises: starting a timer to perform timing upon detecting occurrence of a DRB remapping event occurs in the data transmission process of the target data stream (Fig.1-2 & ¶0036 - In order to properly manage packets belonging to a given QoS flow after the remapping of the QoS flow from a S-DRB to a T-DRB, the SDAP layer entity may utilize a timer.  The timer may be specific to the QoS flow. ..a QoS flow may have its own timer that depends on the unique QoS characteristics of the QoS flow ... Fig.1-2 & ¶0039 - after the duration of the timer lapses or stops, data packets received from the S-DRB may be discarded.  The SDAP layer entity may either discard the data packets or trigger the discarding of the data packet. ¶0043 - In step 210, the receiver may receive an indication ….at a SDAP layer entity ….  The indication may comprise instructions to relocate a QoS flow from a S-DRB to a T-DRB.  ….  The radio link control entity may be in an unacknowledged mode ….The duration of the timer may be determined at the SDAP layer .. may be determined based on QoS characteristics of the QoS flow, the S-DRB, the T-DRB, …¶0045 - data packets of the QoS flow received from the S-DRB after the duration of the timer has lapsed may be discarded, as shown in step 260); and performing a sequential delivery processing on the data packet of the target data stream sent by the sending end through the target DRB in the DRB remapping process after the timer expires (Fig.1-2 & ¶0038 - during the duration of the timer the SDAP layer entity may allow QoS flow data packets received from the S-DRB to be processed and transmitted to higher layers.  The QoS flow data packets received from the T-DRB during the duration of the timer, however, are stored in a buffer at the user equipment.  The buffer may be located at the MAC, RLC, PDCP, or the SDAP layers.  After the duration of the timer lapses or stops, the QoS flow data packets that have been stored in the buffer are processed and transmitted to higher layers.  The data packets may be transmitted in the order in which they were received or according to their sequence numbers. Fig.1-2 & ¶0040 - During QoS flow remapping, the transmitting entity may include a last sequence number associated with a last data packet of the QoS flow from the S-DRB.  Based on this information, the receiving entity may release the QoS flow packets received from the T-DRB before the set duration of the timer.  In other words, the user equipment may receive the last data packet having the last sequence number of the QoS flow from the S-DRB, and the timer may be stopped when or after receiving the sequence number of the last data packet.  Fig.1-2 & ¶0041 - after receiving the sequence number beyond or higher than the sequence number associated with the last data packet, the user equipment may then proceed to transmit the buffered T-DRB data packets.  The PDCP entity may reorder the received packets, and provides the received packets to the SDAP layer in the order of increasing sequence number.  If a sequence number received may be higher than the sequence number associated with the last data packet, the receiving SDAP layer entity …. therefore know that it can expect not to receive further packets from the S-DRB for the QoS flow).
Re. Claim 10,  Turtinen and Sun teach claim 7.
Turtinen further teaches wherein the method further comprises: starting a timer to perform timing when receiving a first data packet of the target data stream sent by the sending end through the target DRB of the sending end (Fig.1-2 & ¶0036 - In order to properly manage packets belonging to a given QoS flow after the remapping of the QoS flow from a S-DRB to a T-DRB, the SDAP layer entity may utilize a timer.  The timer may be specific to the QoS flow. ..a QoS flow may have its own timer that depends on the unique QoS characteristics of the QoS flow ... Fig.1-2 & ¶0039 - after the duration of the timer lapses or stops, data packets received from the S-DRB may be discarded.  The SDAP layer entity may either discard the data packets or trigger the discarding of the data packet. ¶0043 - In step 210, the receiver may receive an indication ….at a SDAP layer entity ….  The indication may comprise instructions to relocate a QoS flow from a S-DRB to a T-DRB.  ….  The radio link control entity may be in an unacknowledged mode ….The duration of the timer may be determined at the SDAP layer .. may be determined based on QoS characteristics of the QoS flow, the S-DRB, the T-DRB, …¶0045 - data packets of the QoS flow received from the S-DRB after the duration of the timer has lapsed may be discarded, as shown in step 260); and performing a sequential delivery processing on the data packet of the target data stream sent by the sending end through the target DRB in the DRB remapping process after the timer expires (Fig.1-2 & ¶0038 - during the duration of the timer the SDAP layer entity may allow QoS flow data packets received from the S-DRB to be processed and transmitted to higher layers.  The QoS flow data packets received from the T-DRB during the duration of the timer, however, are stored in a buffer at the user equipment.  The buffer may be located at the MAC, RLC, PDCP, or the SDAP layers.  After the duration of the timer lapses or stops, the QoS flow data packets that have been stored in the buffer are processed and transmitted to higher layers.  The data packets may be transmitted in the order in which they were received or according to their sequence numbers. Fig.1-2 & ¶0040 - During QoS flow remapping, the transmitting entity may include a last sequence number associated with a last data packet of the QoS flow from the S-DRB.  Based on this information, the receiving entity may release the QoS flow packets received from the T-DRB before the set duration of the timer.  In other words, the user equipment may receive the last data packet having the last sequence number of the QoS flow from the S-DRB, and the timer may be stopped when or after receiving the sequence number of the last data packet.  Fig.1-2 & ¶0041 - after receiving the sequence number beyond or higher than the sequence number associated with the last data packet, the user equipment may then proceed to transmit the buffered T-DRB data packets.  The PDCP entity may reorder the received packets, and provides the received packets to the SDAP layer in the order of increasing sequence number.  If a sequence number received may be higher than the sequence number associated with the last data packet, the receiving SDAP layer entity …. therefore know that it can expect not to receive further packets from the S-DRB for the QoS flow).

Re. Claim 32,  Turtinen and Sun teach claim 7.
Turtinen further teaches an apparatus (Fig. 3, 320) implementing the method (See ¶0007/¶0025) and configured to process data packets in a data bearer remapping process (See ¶0007/¶0025), the apparatus comprising: a processor (Fig.3, 321); and memory (Fig.3, 322) on which at least one instruction is stored; wherein when the at least one instruction is executed by the process (Fig.3 & ¶0048/¶0053), the process is configured to perform steps of the method.

Re. Claim 34,  Turtinen and Sun teach claim 32.
Turtinen further teaches wherein the processor (Fig.3, 321) is further configured to: start a timer to perform timing upon detecting occurrence of a DRB remapping event occurs in the data transmission process of the target data stream (Fig.1-2 & ¶0036 - In order to properly manage packets belonging to a given QoS flow after the remapping of the QoS flow from a S-DRB to a T-DRB, the SDAP layer entity may utilize a timer.  The timer may be specific to the QoS flow. ..a QoS flow may have its own timer that depends on the unique QoS characteristics of the QoS flow ... Fig.1-2 & ¶0039 - after the duration of the timer lapses or stops, data packets received from the S-DRB may be discarded.  The SDAP layer entity may either discard the data packets or trigger the discarding of the data packet. ¶0043 - In step 210, the receiver may receive an indication ….at a SDAP layer entity ….  The indication may comprise instructions to relocate a QoS flow from a S-DRB to a T-DRB.  ….  The radio link control entity may be in an unacknowledged mode ….The duration of the timer may be determined at the SDAP layer .. may be determined based on QoS characteristics of the QoS flow, the S-DRB, the T-DRB, …¶0045 - data packets of the QoS flow received from the S-DRB after the duration of the timer has lapsed may be discarded, as shown in step 260.), or receiving a first data packet of the target data stream sent by the sending end through the target DRB of the sending end (Fig.1-3 & ¶0025 - SDAP layer to handle data packets received from the quality of service (QoS) flow after the remapping of the QoS flow from a source data radio bearer (S-DRB) to a target data radio bearer (T-DRB). …. the SDAP layer may allow the QoS flow data packets received from the S-DRB to be normally processed and forwarded to upper layers of the radio protocols of the user plane.  ….  After the timer lapses or stops, the SDAP entity layer may allow for the processing and transmitting of the buffered QoS flow data packets received from the T-DRB to an upper layer); and perform a sequential delivery processing on the data packet of the target data stream sent by the sending end through the target DRB in the DRB remapping process, after the time expires (Fig.1-2 & ¶0038 - during the duration of the timer the SDAP layer entity may allow QoS flow data packets received from the S-DRB to be processed and transmitted to higher layers.  The QoS flow data packets received from the T-DRB during the duration of the timer, however, are stored in a buffer at the user equipment.  The buffer may be located at the MAC, RLC, PDCP, or the SDAP layers.  After the duration of the timer lapses or stops, the QoS flow data packets that have been stored in the buffer are processed and transmitted to higher layers.  The data packets may be transmitted in the order in which they were received or according to their sequence numbers. Fig.1-2 & ¶0040 - During QoS flow remapping, the transmitting entity may include a last sequence number associated with a last data packet of the QoS flow from the S-DRB.  Based on this information, the receiving entity may release the QoS flow packets received from the T-DRB before the set duration of the timer.  In other words, the user equipment may receive the last data packet having the last sequence number of the QoS flow from the S-DRB, and the timer may be stopped when or after receiving the sequence number of the last data packet.  Fig.1-2 & ¶0041 - after receiving the sequence number beyond or higher than the sequence number associated with the last data packet, the user equipment may then proceed to transmit the buffered T-DRB data packets.  The PDCP entity may reorder the received packets, and provides the received packets to the SDAP layer in the order of increasing sequence number.  If a sequence number received may be higher than the sequence number associated with the last data packet, the receiving SDAP layer entity …. therefore know that it can expect not to receive further packets from the S-DRB for the QoS flow).

Re. Claim 35,  Turtinen and Sun teach claim 1.
Turtinen further teaches a communication system (Fig.3), comprising a sending end (Fig.3, UE, 310) and the receiving end (Fig.3, 320, Network entity/eNB), wherein: the receiving end is configured to: receive the data packet of the target data stream sent by the sending end (Fig.1-3 & ¶0025 - SDAP layer to handle data packets received from the quality of service (QoS) flow after the remapping of the QoS flow from a source data radio bearer (S-DRB) to a target data radio bearer (T-DRB). …. the SDAP layer may allow the QoS flow data packets received from the S-DRB to be normally processed and forwarded to upper layers of the radio protocols of the user plane.  ….  After the timer lapses or stops, the SDAP entity layer may allow for the processing and transmitting of the buffered QoS flow data packets received from the T-DRB to an upper layer); and perform sequential delivery processing on the data packet of the target data stream sent by the sending end through a target DRB in the DRB remapping process after receiving any transmission completion indication message sent by the sending end through an original DRB of the sending end (Fig.1-2 & ¶0038 - during the duration of the timer the SDAP layer entity may allow QoS flow data packets received from the S-DRB to be processed and transmitted to higher layers.  The QoS flow data packets received from the T-DRB during the duration of the timer, however, are stored in a buffer at the user equipment.  The buffer may be located at the MAC, RLC, PDCP, or the SDAP layers.  After the duration of the timer lapses or stops, the QoS flow data packets that have been stored in the buffer are processed and transmitted to higher layers.  The data packets may be transmitted in the order in which they were received or according to their sequence numbers. Fig.1-2 & ¶0040 - During QoS flow remapping, the transmitting entity may include a last sequence number associated with a last data packet of the QoS flow from the S-DRB.  Based on this information, the receiving entity may release the QoS flow packets received from the T-DRB before the set duration of the timer.  In other words, the user equipment may receive the last data packet having the last sequence number of the QoS flow from the S-DRB, and the timer may be stopped when or after receiving the sequence number of the last data packet.  Fig.1-2 & ¶0041 - after receiving the sequence number beyond or higher than the sequence number associated with the last data packet, the user equipment may then proceed to transmit the buffered T-DRB data packets.  The PDCP entity may reorder the received packets, and provides the received packets to the SDAP layer in the order of increasing sequence number.  If a sequence number received may be higher than the sequence number associated with the last data packet, the receiving SDAP layer entity …. therefore know that it can expect not to receive further packets from the S-DRB for the QoS flow), the original DRB is configured to operate in a non-transmission feedback determination mode (Fig.1-2 & ¶0012 - the radio link control entity may be in an unacknowledged mode. Fig.1-2 & ¶0043 - In step 210, the receiver may receive an indication ….at a SDAP layer entity ….  The indication may comprise instructions to relocate a QoS flow from a S-DRB to a T-DRB.  ….  The radio link control entity may be in an unacknowledged mode ….The duration of the timer may be determined at the SDAP layer .. may be determined based on QoS characteristics of the QoS flow, the S-DRB, the T-DRB,); upon that a packet loss event occurs in the process of transmitting a predetermined number of transmission completion indication messages to the receiving end through the original DRB, without the sending end determining whether a packet loss event has occurred, the predetermined number of transmission completion indication messages is sent to the receiving end by the original DRB (Fig.1-3 & ¶0042 - PDCP may know the QoS flow ID associated with a packet populated by the SDAP layer in the transmitting entity.  The receiving PDCP entity may also inform the SDAP layer of the last sequence number of the received data packet when transmitting the data packet to the SDAP layer.  … the user equipment may be informed of the last sequence number via RRC signaling when the QoS flow remapping is configured by the network.  ….  By knowing the sequence number of the last data packet of the S-DRB, the user equipment may know when to begin to transmit and/or receive data using the T-DRB. Fig.1-3 & ¶0058 - allow for less service interruption for a given QoS flow that remapped to a new data radio bearer. …allow for packets with PDCP SN from the S-DRB to continue to be delivered to the receiver via the S-DRB until the timer lapses or is stopped, at which point the data packets from the T-DRB will be transmitted and/or received.  ….allow for a UM RLC entity to preserve an orderly delivery to higher layers with minimal loss of packets of a given QoS flow when the QoS flow is remapped.  This can avoid any issued related to potential end marker loss at the UM RLC entity.);  -10-Docket No. 19SG1 P4494-US-WF1703381 US the predetermined number is pre-configured in the sending end (Fig.1-3 & ¶0042 -  user equipment may be informed of the last sequence number via RRC signaling when the QoS flow remapping is configured by the network.  ….  By knowing the sequence number of the last data packet of the S-DRB, the user equipment may know when to begin to transmit and/or receive data using the T-DRB.); and upon that the predetermined number of transmission completion indication messages are sent to the receiving end by the original DRB, a probability of successfully sending the transmission completion indication message to the receiving end by the original DRB is therefore improved, thereby alleviating a situation where the receiving end cannot perform further delivery processing on the received data packet and the data packet delivery process is delayed indefinitely (Fig.1-3 & ¶0058 - provide for improvements to the functioning of a network and/or to the functioning of the network entities within the network, or the user equipment communicating with the network.  …allow for less service interruption for a given QoS flow that remapped to a new data radio bearer.  …. allow for packets with PDCP SN from the S-DRB to continue to be delivered to the receiver via the S-DRB until the timer lapses or is stopped, at which point the data packets from the T-DRB will be transmitted and/or received.  … allow for a UM RLC entity to preserve an orderly delivery to higher layers with minimal loss of packets of a given QoS flow when the QoS flow is remapped.  This can avoid any issued related to potential end marker loss at the UM RLC entity.).
	Yet, Turtinen does not expressly teach wherein the transmission completion indication message is used to indicate that the data packet of the target data stream delivered to the original DRB of the sending end in the DRB remapping process has been sent;
However, in the analogous art, Sun explicitly discloses wherein the transmission completion indication message is used to indicate that the data packet of the target data stream delivered to the original DRB of the sending end in the DRB remapping process has been sent (Fig.4-5 & ¶0086 -  After the SDAP entity of the network-side device receives a reflective mapping indication of the QoS Flow given by a radio resource control (RRC) layer of the network-side device through a decision operation or given by the SDAP entity through a decision operation, the SDAP entity maps to-be-mapped downlink data of the QoS Flow directly to a specified target DRB for transmission. Fig.5 & ¶0094 -  determining, by the RRC or the SDAP entity of the gNB, that a QoS level of the QoS Flow # i of the user needs to be modified, selecting, by the SDAP entity, an appropriate DRB # k from the DRB Group of the user, and sending downlink data of the QoS Flow # i on the DRB # k. ¶0095 - if a decision at the RRC of the gNB indicates requirement of the reflective mapping, the RRC of the gNB notifies the SDAP entity of the gNB. ¶0098 - Step 507: transmitting, by the SDAP entity at the terminal side, a subsequent uplink data packet of the QoS Flow # i on the DRB # k while stopping transmission on the DRB # j. ¶0099 -  Step 508: receiving, by the SDAP entity of the gNB, uplink data of the QoS Flow # i on the DRB # k, and determining that the reflective mapping is successful); 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Turtinen’s invention of a system and a method for quality of service flow relocation  to include Sun’s invention of data transmission method using reflective mapping in the field of radio communication , because it provides a technical solution for implementing uplink mapping at a terminal side through downlink mapping at a network side.   (¶0002/¶0005, Sun).

Claims  8 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over  Turtinen, in view of Sun, further in view of Han et al. (2020/0022213), Han hereinafter.

Re. Claim 8,  Turtinen and Sun teach claim 7.
Turtinen further teaches  wherein the performing sequential delivery processing on the data packet of the target data stream sent by the sending end through the target DRB in the DRB remapping process after receiving any transmission completion indication message sent by the sending end through the original DRB of the sending end (Fig.1-2 &Fig.1-2 & ¶0038 - during the duration of the timer the SDAP layer entity may allow QoS flow data packets received from the S-DRB to be processed and transmitted to higher layers.  The QoS flow data packets received from the T-DRB during the duration of the timer, however, are stored in a buffer at the user equipment.  The buffer may be located at the MAC, RLC, PDCP, or the SDAP layers.  After the duration of the timer lapses or stops, the QoS flow data packets that have been stored in the buffer are processed and transmitted to higher layers.  The data packets may be transmitted in the order in which they were received or according to their sequence numbers. Fig.1-2 & ¶0040 - During QoS flow remapping, the transmitting entity may include a last sequence number associated with a last data packet of the QoS flow from the S-DRB.  Based on this information, the receiving entity may release the QoS flow packets received from the T-DRB before the set duration of the timer.  In other words, the user equipment may receive the last data packet having the last sequence number of the QoS flow from the S-DRB, and the timer may be stopped when or after receiving the sequence number of the last data packet.  Fig.1-2 & ¶0041 - after receiving the sequence number beyond or higher than the sequence number associated with the last data packet, the user equipment may then proceed to transmit the buffered T-DRB data packets.  The PDCP entity may reorder the received packets, and provides the received packets to the SDAP layer in the order of increasing sequence number.  If a sequence number received may be higher than the sequence number associated with the last data packet, the receiving SDAP layer entity …. therefore know that it can expect not to receive further packets from the S-DRB for the QoS flow ), 
Yet, Turtinen and Sun do not expressly teach comprises: detecting whether the data packet of the target data stream sent by the sending end through the original DRB in the DRB remapping process comprises an out-of-order data packet on which the reordering operation is not performed after receiving any transmission completion indication message sent by the sending end through the original DRB of the sending end; and performing sequential delivery processing on the data packet of the target data stream sent by the sending end through the target DRB in the DRB remapping process after the out- of-order data packet is sorted, when the data packet of the target data stream sent by the sending end through the original DRB in the DRB remapping process comprises an out-of- order data packet on which the reordering operation is not performed.
However, in the analogous art, Han explicitly discloses comprises: detecting whether the data packet of the target data stream sent by the sending end through the original DRB in the DRB remapping process comprises an out-of-order data packet on which the reordering operation is not performed after receiving any transmission completion indication message sent by the sending end through the original DRB of the sending end (Fig.1-6 & ¶0032 - sending, by the first access network device, a first mapping relationship to the second access network device, where the first mapping relationship is a mapping relationship between a flow and a DRB in the second access network device.Fig.1-6 & ¶0042 - receiving, by the first access network device, a PDCP layer data packet of the terminal in the uplink data packets on the first DRB; and receiving, by the first access network device, the Service Data Adaptation Protocol SDAP layer data packet of the terminal in the uplink data packets on the second DRB. Fig.1-6 & ¶0163 - in an uplink direction, the forwarded data packet is an out-of-order PDCP layer data packet received by the second access network device from the terminal. … if a sequence number of a last PDCP SDU sequentially received by the second access network device is an SN, in other words, PDCP SDUs whose sequence numbers ( .  . . , SN-1, SN) are less than the SN have been sequentially received, an out-of-order PDCP SDU that is received by the second access network device and whose sequence number is greater than the SN is a data packet that needs data forwarding.  …data forwarding is required for PDCP SDUs whose sequence numbers are SN+3, SN+4, and SN+6 and that are received by the second access network device after receiving the PDCP SDU with the sequence number being the SN); and performing sequential delivery processing on the data packet of the target data stream sent by the sending end through the target DRB in the DRB remapping process after the out- of-order data packet is sorted, when the data packet of the target data stream sent by the sending end through the original DRB in the DRB remapping process comprises an out-of- order data packet on which the reordering operation is not performed (Fig.1-6 & ¶0162 - S401.  A first access network device receives a forwarded data packet (or forwarded data packets) from a second access network device, where the forwarded data packet includes a flow identifier, and the forwarded data packet includes an out-of-order data packet received by the second access network device from a terminal. Fig.1-6 & ¶0163 - in an uplink direction, the forwarded data packet is an out-of-order PDCP layer data packet received by the second access network device from the terminal. … if a sequence number of a last PDCP SDU sequentially received by the second access network device is an SN, in other words, PDCP SDUs whose sequence numbers ( .  . . , SN-1, SN) are less than the SN have been sequentially received, an out-of-order PDCP SDU that is received by the second access network device and whose sequence number is greater than the SN is a data packet that needs data forwarding.  …data forwarding is required for PDCP SDUs whose sequence numbers are SN+3, SN+4, and SN+6 and that are received by the second access network device after receiving the PDCP SDU with the sequence number being the SN. Fig.1-6 & ¶0172 - the first access network device receives a PDCP layer data packet of the terminal in the uplink data packets on the first DRB; and the first access network device receives the SDAP layer data packet of the terminal in the uplink data packets on a second DRB.).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Turtinen’s invention of a system and a method for quality of service flow relocation and Sun’s invention of data transmission method using reflective mapping in the field of radio communication to include Han’s invention of data transmission method in a communication system using a new radio access network (New RAN), because it prevents communication loss for a terminal during a data transmission between source and target base stations configuring different mapping relationship between a flow and a data radio bearer (DRB) in a new radio access network (New RAN)  (¶0002-¶0005, Han).
Re. Claim 33,  Turtinen and Sun teach claim 32.
Turtinen further teaches wherein, when the processor (Fig.3, 321) is configured to perform sequential delivery processing on the data packet of the target data stream sent by the sending end through the target DRB in the DRB remapping process after receiving any transmission completion indication message sent by the sending end through the original DRB of the sending end (Fig.1-2 &Fig.1-2 & ¶0038 - during the duration of the timer the SDAP layer entity may allow QoS flow data packets received from the S-DRB to be processed and transmitted to higher layers.  The QoS flow data packets received from the T-DRB during the duration of the timer, however, are stored in a buffer at the user equipment.  The buffer may be located at the MAC, RLC, PDCP, or the SDAP layers.  After the duration of the timer lapses or stops, the QoS flow data packets that have been stored in the buffer are processed and transmitted to higher layers.  The data packets may be transmitted in the order in which they were received or according to their sequence numbers. Fig.1-2 & ¶0040 - During QoS flow remapping, the transmitting entity may include a last sequence number associated with a last data packet of the QoS flow from the S-DRB.  Based on this information, the receiving entity may release the QoS flow packets received from the T-DRB before the set duration of the timer.  In other words, the user equipment may receive the last data packet having the last sequence number of the QoS flow from the S-DRB, and the timer may be stopped when or after receiving the sequence number of the last data packet.  Fig.1-2 & ¶0041 - after receiving the sequence number beyond or higher than the sequence number associated with the last data packet, the user equipment may then proceed to transmit the buffered T-DRB data packets.  The PDCP entity may reorder the received packets, and provides the received packets to the SDAP layer in the order of increasing sequence number.  If a sequence number received may be higher than the sequence number associated with the last data packet, the receiving SDAP layer entity …. therefore know that it can expect not to receive further packets from the S-DRB for the QoS flow), 
Yet, Turtinen and Sun do not expressly teach the processor is configured to: detect whether the data packet of the target data stream sent by the sending end through the original DRB in the DRB remapping process comprises an out-of-order data packet on which the reordering operation is not performed after receiving any transmission completion indication message sent by the sending end through the original DRB of the sending end; and perform sequential delivery processing on the data packet of the target data stream sent by the sending end through the target DRB in the DRB remapping process after the out-of-order data packet is sorted, when the data packet of the target data stream sent by the sending end through the original DRB in the DRB remapping process comprises an out-of-order data packet on which the reordering operation is not performed.
explicitly discloses the processor (Fig. 7, 702 / Fig.8, 802) is configured to: detect whether the data packet of the target data stream sent by the sending end through the original DRB in the DRB remapping process comprises an out-of-order data packet on which the reordering operation is not performed after receiving any transmission completion indication message sent by the sending end through the original DRB of the sending end (Fig.1-6 & ¶0032 - sending, by the first access network device, a first mapping relationship to the second access network device, where the first mapping relationship is a mapping relationship between a flow and a DRB in the second access network device.Fig.1-6 & ¶0042 - receiving, by the first access network device, a PDCP layer data packet of the terminal in the uplink data packets on the first DRB; and receiving, by the first access network device, the Service Data Adaptation Protocol SDAP layer data packet of the terminal in the uplink data packets on the second DRB. Fig.1-6 & ¶0163 - in an uplink direction, the forwarded data packet is an out-of-order PDCP layer data packet received by the second access network device from the terminal. … if a sequence number of a last PDCP SDU sequentially received by the second access network device is an SN, in other words, PDCP SDUs whose sequence numbers ( .  . . , SN-1, SN) are less than the SN have been sequentially received, an out-of-order PDCP SDU that is received by the second access network device and whose sequence number is greater than the SN is a data packet that needs data forwarding.  …data forwarding is required for PDCP SDUs whose sequence numbers are SN+3, SN+4, and SN+6 and that are received by the second access network device after receiving the PDCP SDU with the sequence number being the SN); and perform sequential delivery processing on the data packet of the target data stream sent by the sending end through the target DRB in the DRB remapping process after the out-of-order data packet is sorted, when the data packet of the target data stream sent by the sending end through the original DRB in the DRB remapping process comprises an out-of-order data packet on which the reordering operation is not performed (Fig.1-6 & ¶0162 - S401.  A first access network device receives a forwarded data packet (or forwarded data packets) from a second access network device, where the forwarded data packet includes a flow identifier, and the forwarded data packet includes an out-of-order data packet received by the second access network device from a terminal. Fig.1-6 & ¶0163 - in an uplink direction, the forwarded data packet is an out-of-order PDCP layer data packet received by the second access network device from the terminal. … if a sequence number of a last PDCP SDU sequentially received by the second access network device is an SN, in other words, PDCP SDUs whose sequence numbers ( .  . . , SN-1, SN) are less than the SN have been sequentially received, an out-of-order PDCP SDU that is received by the second access network device and whose sequence number is greater than the SN is a data packet that needs data forwarding.  …data forwarding is required for PDCP SDUs whose sequence numbers are SN+3, SN+4, and SN+6 and that are received by the second access network device after receiving the PDCP SDU with the sequence number being the SN. Fig.1-6 & ¶0172 - the first access network device receives a PDCP layer data packet of the terminal in the uplink data packets on the first DRB; and the first access network device receives the SDAP layer data packet of the terminal in the uplink data packets on a second DRB).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Turtinen’s invention of a system and a method for quality of service flow relocation and Sun’s invention of data transmission method using reflective mapping in the field of radio communication to include Han’s invention of data transmission method in a communication system using a new radio access network (New RAN), because it prevents communication loss for a terminal during a data transmission between source and target base stations configuring different mapping relationship between a flow and a data radio bearer (DRB) in a new radio access network (New RAN)  (¶0002-¶0005, Han).

Claims 5 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over  Turtinen, in view of Sun, further in view of 3GPP TSG-RAN WG2 Meeting #98, R2-1705782,CMCC, May 2017,  CMCC_R2_1705782 hereinafter, further in view of 3GPP TSG-RAN WG2 Meeting AH,  R2-1706787,  Jun 2017, Huawei_ R2-1706787 hereinafter.

Re. Claims 5 and 30,  Turtinen  and  Sun teach claims 3 and 28 respectively.

Turtinen  further teaches wherein the transmission completion indication message is generated by a SDAP layer and is a SDAP PDU data packet (Fig.1 & ¶0029 - SDAP layer 110, also referred to as a New AS layer, …  SDAP layer 110 is an upper layer located above the PDCP layer 120, and may help in mapping or remapping of the QoS flow to a data radio bearer. … SDAP 110 may mark QoS flow data packets with a QoS flow identification, which may allow lower layers to identify to which QoS flow a given data packet belongs, as well as the peer entity to forward the packet.  Both downlink and uplink data packets may be marked using the QoS flow identification. Also, as shown in Fig.1, 110 (New AS layer, i.e., SDAP layer) does have PDU (header and SDU in SDAP layer), SDAP PDU).
 Yet, Turtinen and Sun do not expressly teach a header of the SDAP PDU data packet comprises the target data stream identifier, and a body of the SDAP PDU data packet is empty.
However, in the analogous art, CMCC_R2_1705782 explicitly discloses a header of the SDAP PDU data packet comprises the target data stream identifier (§2 – Each SDAP PDU should be transmitted with an ID to distinguish QoS flow when mapping multiple flows to one DRB…….intra-DRB ID can be used at SDAP header …..the length of this intra-DRB ID is variable which can be configured according to the number of QoS flows within each DRB. To simplify SDAP header format, the length of intra-DRB ID can adopt a limited number of choices.  …. The mapping between QoS flow ID and intra-DRB ID should be configured through RRC signalling. The intra-DRB ID can only be recognised by SDAP layer….. 2 bits intra-DRB ID in DRB0 is used in SDAP header ….)

    PNG
    media_image2.png
    589
    668
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Turtinen’s invention of a system and a method for quality of service flow relocation and Sun’s invention of data transmission method using reflective mapping in the field of radio communication to include CMCC_R2_1705782’s invention of SDAP header format 
Yet, Turtinen, Sun and CMCC_R2_1705782 do not expressly teach a body of the SDAP PDU data packet is empty.
However, in the analogous art, Huawei_ R2-1706787 explicitly discloses a body of the SDAP PDU data packet is empty.  (§2 -  SDAP protocol entity should be in charge of the remapping of QoS flows to DRBs within one PDU session. §2.2 - •	Solution3: Performing remapping when queues are empty. … gNB can perform the QoS flow to DRB remapping at an occasion when the queues are empty. ….QoS flow remapping will depend on the feature of service, e.g. the gNB cannot prejudge when the queues in SDAP/PDCP will be empty).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Turtinen’s invention of a system and a method for quality of service flow relocation and Sun’s invention of data transmission method using reflective mapping in the field of radio communication and CMCC_R2_1705782’s invention of SDAP header format optimization to include Huawei_ R2-1706787’s invention of QoS Flow to DRB re-mapping, because it allows SDAP entity in performing QoS flow to DRB mapping based on the mapping policy.   (§2, Huawei_ R2-1706787).





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
JO91, ¶0093, ¶0095   along with Fig.8-9.
Cho
Han et al.; 20200008118. See ¶0022, ¶0029, ¶0031, ¶0039,¶0040, ¶0041-¶0048, ¶0054,¶0057, ¶0112, ¶0113, ¶0147, ¶0150, ¶0154, ¶0175, ¶0190, ¶0191, ¶0246, ¶0249,¶0269, ¶0270, ¶0272, ¶0274 - ¶0295, ¶0301 along with Fig. 1-19. 
3GPP TSG-RAN WG2 Meeting #NR AH2 ; R2-1706382; Source: CATT; Title: QoS re-mapping of QoS flow and DRB, Qingdao, China, 27th-29th June, 2017. See §2, §2.1, §2.2, §3, §4.
3GPP TSG-RAN WG2 NR Adhoc #2; R2-1706553; Source:	Nokia, Alcatel-Lucent Shanghai Bell; Qingdao, Title: QoS flow relocation ;China, 27 - 29 June 2017. See §2, §4.
3GPP TSG-RAN WG2 NR Ad Hoc #2;R2-1706815; Source: LG Electronics Inc.; Title	: QoS flow to DRB remapping; Qingdao, China, 27th – 29th June, 2017. See §2.1, §2.2, §3.
3GPP TSG-RAN WG2 #98-AH; Tdoc R2- 1707159; Source: Ericsson; Title: SDAP Header Format, Qingdao, P.R. of China, 27th – 29th June 2017. See §2.1, §2.2, §3.
3GPP TSG-RAN WG2 #98-AH; Tdoc R2-1707161;Source: Ericsson ; Title:	QoS Flow Remapping Within the Same Cell and in Handover, Qingdao, P.R. of China, 27th – 29th June 2017. See §2.1, §2.2, §2.3, §2.4, §3. 	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUL CHOWDHURY whose telephone number is (571)272-0485.  The examiner can normally be reached on Monday-Thursday 9 AM- 6 PM EST (Friday Var.).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.S.C. /Examiner, Art Unit 2467

/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467